Title: Petition of the President, Directors, and Stockholders of the Bank of New York, 8 October 1784
From: Hamilton, Alexander,President, Directors, and Stockholders of the Bank of New York
To: 


New York, October 8, 1784. On this date the President, Directors, and Stockholders of the Bank of New York petitioned “the Honorable The Representatives of the State of New York in Senate and Assembly convened” for the passage of “an Act to incorporate the Subscribers to the said Bank by the Name and Stile of the President Directors and Company of the Bank of New York.” The petition set forth arguments on the usefulness of banks in general and the advantages of the Bank of New York to the state.
